DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “a second insulating reinforcer” but there is no first insulating reinforcer.  Amending claim 6 to depend on claim 5 would overcome the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20090236517 A1) in view of Terashima (US 20130314839 A1).
Regarding claim 1, Suzuki teaches an ion detector (100, fig. 20) comprising:
An electron multiplier (MCP 20) configured to emit an electron in response to an incident charged particle;
A signal output unit (anode 40) disposed at a position where the electron emitted from the electron multiplier arrives, the signal output unit being configured to receive the electron and output an electric signal;
A signal output terminal (BNC terminal 6) connected to an output terminal of the signal output via a signal line; and
An AC coupler (capacitor 62) disposed on the signal line.
Suzuki does not teach that the AC coupler comprises a resin sheet having a first main surface facing a side on which the signal output unit is disposed, and a second main surface opposing the first main surface and facing a side on which the signal output terminal is disposed, a first conductive section disposed on the first main surface of the resin sheet and electrically connected to the output terminal of the signal unit, and a second conductive section electrically connected to the signal output terminal and disposed on the second main surface of the resin sheet in such a manner that at least part of the second conductive section overlaps with the first conductive section when the resin sheet is viewed along a direction from the first main surface to the second main surface.
Terashima teaches a capacitor (64, fig. 7) having a resin sheet (resin film 12) with a first conductive section (metal film 14a) disposed on the first main surface of the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Suzuki by replacing the capacitor (AC coupler) with the capacitor having a resin dielectric taught by Terashima, as a matter of substituting a known capacitor with the advantages of a small size, high capacity and high voltage tolerance (Terashima [0008]) with no unexpected result.  Connecting the capacitor of Terashima in the location of the capacitor 62 of Suzuki would result in the resin surface having one side facing the signal output and another side facing the signal output terminal, and the two electrodes being connected to the signal output and signal output terminal respectively.
Regarding claim 2, Terashima teaches that the capacitor (which is the AC coupler when placed in the system of Suzuki) comprises a first protective film (polymer film 16a) disposed on the first main surface of the resin sheet while covering at least part of the first conductive section, and a second protective film (polymer film 16b) disposed on the second main surface of the resin sheet while covering at least a part of the second conductive section.
Regarding claim 3, Terashima teaches that each of the first protective film and the second protective film is comprised of a resin material (polymer film layer formed of resin, [0025]).
Regarding claim 4, Terashima teaches that the resin material includes a polyimide ([0064]).
Regarding claims 5 and 6, Terashima teaches that the capacitor comprises first and second insulating reinforcers (16a, 16b; protective layers inherently provide some reinforcement of the structure) brought into contact with the main surface of the resin sheet (fig. 7, layers 16a and 16b touch sheet 12 through gaps in conductor layer).
	Regarding claim 8, Terashima teaches that the electron multiplier comprises an MCP unit comprising one or more MCPs (20, 21).
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 7,655,891 B2, hereinafter Suzuki ‘891) in view of Terashima.
	Regarding claim 1, Suzuki ‘891 teaches an ion detector comprising:
	An electron multiplier (MCP unit 2) configured to emit an electron in response to an incident charged particle;
	A signal output unit (out electrode 3 and anode 4) disposed at a position where the electron emitted from the electron multiplier arrives, the signal output unit being configured to receive the electron and emit an output signal;
	A signal output terminal (BNC 60) connected to an output terminal of the signal output unit via a signal line; and
	An AC coupler (capacitance formed by anode 4, dielectric 47 and conductor 46, col. 1 line 56-col. 2 line 2) disposed on the signal line;
	Wherein the AC coupler comprises:

	A first conductive section (anode 4) disposed on the first main surface of the dielectric and electrically connected to the output terminal of the signal output unit; and
	A second conductive section (electrode 47) electrically connected to the signal output terminal and disposed on a second main surface of the dielectric in such a manner that at least part of the second conductive section overlaps with the first conductive section when the dielectric is viewed along a direction from the first main surface to the second main surface (fig. 2).
	Suzuki ‘891 does not teach that the dielectric is a resin sheet.
 Terashima teaches a capacitor (64, fig. 7) having a resin sheet dielectric (resin film 12).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Suzuki ‘891 so that the dielectric is a resin sheet, based on the teaching of Terashima that this will produce a capacitor with the advantages of a small size, high capacity and high voltage tolerance (Terashima [0008]) with no unexpected result.
Regarding claim 7, Suzuki ‘891 teaches that the signal output unit includes the first conductive section serving as an anode (anode 4 is first conductive section).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/           Examiner, Art Unit 2881